DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indicated allowability of claim 11 is withdrawn in view of the newly discovered reference(s) to Chauvin.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Johnson et al (US 2004/0101454) and in further view of Spamer discloses a metathesis catalyst comprising WO3 loaded on a support comprising silica gel (see Page 154, 2.1 Catalyst Preparation) and in further view of Chauvin et al (“Comparative Influence of Surface Tungstate Species and Bulk Amorphous WO3 Particles on the Acidity and Catalytic Activity of Tungsten Oxide Supported on Silica”, J. Phys. Chem. C., (2015), 119, pp., 12345-12355).  

	Further regarding the product-by-process limitations, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.  A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).

Johnson does not specifically disclose the average crystalline size of less than 2.5 nm.  Johnson further does not explicitly disclose that where the catalyst has an X-Ray Diffraction pattern consisting of a single signature peak within a range of 2 theta greater than or equal to 15 degrees to 2 theta less than or equal to 60 degrees. 
Spamer discloses a metathesis catalyst comprising WO3 loaded on a support comprising silica gel (see Page 154, 2.1 Catalyst Preparation).  Spamer further discloses the catalyst comprising very small crystallites or amorphous WO3 at a loading below 8% (see Page 157, ¶2 and Page 164, ¶2) where crystallite size is less than 126.0 Angstrom (i.e. less than 12.6 nm) (see Page 157, Table 1).  Spamer also suggests that the loading between 3 and 6 % are well dispersed (see Page 1645, ¶3). Spamer also suggests that activity of the catalyst increases up to 6% and where higher selectivity is obtained at lower loadings (see Page 164, ¶4-5).  
Regarding the catalyst has an X-Ray Diffraction pattern consisting of a single signature peak within a range of 2 theta greater than or equal to 15 degrees to 2 theta less than or equal to 60 degrees, Spamer discloses an amorphous WO3 where the diffraction pattern shows only the support is shown indicating very small crystallites or an amorphous surface compound (See Page 157, ¶2 and Figure 1).  Spamer further discloses that the crystallite size determinations were done from the line width of the peak at 2θ = 33.5º (see Page 155, XRD).  Spamer discloses a figure where the XRD pattern has an x-axis from 1 to 10 (see Page 155, Figure 1).
However, Chauvin like Spamer also discloses a catalyst based on WO3 on SiO2 support (see Abstract and Page 12346, Catalyst Preparation).  Chauvin further discloses an XRD pattern for WO3 on SiO2 is a single broad peak at 2θ = 23° in the range of 2θ = 10° to 80° which is ascribed to amorphous silica when no crystallized WO3 is present (See Page 12347, Structure of the Catalysts and Figure 8).  Therefore, Chauvin discloses an XRD pattern for amorphous WO3 on silica where the X-Ray Diffraction pattern consisting of a single signature peak within a range of 2 theta greater than or equal to 15 degrees to 2 theta less than or equal to 60 
Regarding Claim 2, Johnson discloses the catalysts formed as nanoparticles.
Regarding Claim 3, Johnson discloses a catalyst where the condensed nanoparticles are dispersed on the “surface” of the individual support particles (see [0035]).
Regarding Claim 4, the claim is a product-by-process claim.  Here, the prior art Johnson discloses a catalyst comprising a catalyst support and catalytically active compound in the form of 2.5 nanometer particles deposited on the surface.  The instant claim implies producing a catalyst with identical structure.  It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a catalyst as disclosed by Johnson and expect that since his particles are produced by vapor deposition of aerosolized particles, any slight differences would not impart structural differences to the end product catalyst since both catalyst particles are vapor deposited.  In the event any slight differences can be shown between the two catalysts, the burden is on Applicant to provide concrete evidence that the difference exhibits unexpected properties compared to the prior art Johnson.  See Ex parte Gray, 10 USPQ2d 1922.
.

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spamer in view of Johnson and Chauvin.
Spamer discloses a metathesis catalyst comprising WO3 loaded on a support comprising silica gel (see Page 154, 2.1 Catalyst Preparation).  Spamer further discloses the catalyst comprising very small crystallites or amorphous WO3 at a loading below 8% (see Page 157, ¶2 and Page 164, ¶2) where crystallite size is less than 126.0 Angstrom (i.e. less than 12.6 nm) (see Page 157, Table 1).  Spamer also suggests that the loading between 3 and 6 % are well dispersed (see Page 1645, ¶3). Spamer also suggests that activity of the catalyst increases up to 6% and where higher selectivity is obtained at lower loadings (see Page 164, ¶4-5).  Johnson further discloses that his method produces catalyst of nanoparticle size and high dispersion which maximizes the active sites and limits sintering of the catalytic material (see [0005]). 
Regarding the loading of the catalytically active compound on 1 to 50% of the surfaces of the support, Spamer discloses catalysts where the loading is at least 1% and less than 50% of the surface (see Figure 7).
Regarding the average crystalline size of less than 2.5 nm of the catalytically active compound, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a catalyst as disclosed by Johnson where the catalyst is amorphous or in any workable or optimum very small crystallite size less than 12 nm including less than 2.5 nm as disclosed by Spamer 
Regarding the average radius of particles of the catalytically active compound, Johnson discloses a catalyst comprising a support particle supporting nanoparticles of a catalytically active compound on the surface (see [0035]).  Johnson further discloses a catalyst comprising support particles where the vapor of a catalytically active material is condensed on aerosolized support particles as nanoparticles on the surface of the support particles (see [0035]).  Johnson further discloses the catalyst where the catalysis is deposited as nanoparticles with major dimension of 10 nm or less (see [0014]).  Johnson further discloses that his method produces catalyst of nanoparticle size and high dispersion which maximizes the active sites and limits sintering of the catalytic material (see [0005]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a catalyst as disclosed by Spamer where the average radius of particles is 2.5 nm as disclosed by Johnson in order to maximize the active sites and limit sintering of the catalytic material.
Regarding the catalyst has an X-Ray Diffraction pattern consisting of a single signature peak within a range of 2 theta greater than or equal to 15 degrees to 2 theta less than or equal to 60 degrees, Spamer discloses an amorphous WO3 where the diffraction pattern shows only the support is shown indicating very small crystallites or an amorphous surface compound (See Page 157, ¶2 and Figure 1).  Spamer further discloses that the crystallite size determinations were done from the line width of the peak at 2θ = 33.5º (see Page 155, XRD).  Spamer discloses a figure where the XRD pattern has an x-axis from 1 to 10 (see Page 155, Figure 1).

Regarding Claim 7, Spamer disclose the tungsten loaded as particles or clusters on the surface of the support (see Page 164, Col 1, ¶3 and Col 2, ¶2).
Regarding Claim 8, Spamer discloses a catalyst where a loading of 6% maximizes the activity (see Page 164, ¶5).
Regarding Claim 9, Spamer discloses a catalyst where the tungsten is dispersed on the “surface” of the support particles (see Page 164, ¶3).

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spamer, Johnson, and Chauvin as applied to Claim 6 and in further view of Popp et al (US 2011/0196184).
As applied to Claim 6, Spamer, Johnson, and Chauvin discloses a catalyst comprising a plurality of catalyst support particles comprising silica, a catalytically active compound comprising tungsten deposited as particles on from 1% to 50% of the surface of the support particles, the catalytically active compound having average crystalline size of less than 2.5 nm and where the average radius of particles is less than 2.5 nm, and the catalyst has an X-Ray Diffraction pattern consisting of a single signature peak within a range of 2 theta greater than or equal to 15 degrees to 2 theta less than or equal to 60 degrees.
Spamer, Johnson, and Chauvin do not discloses support particles comprising silica and alumina.
Popp discloses an olefin metathesis catalyst comprising tungsten disposed on a support comprising silica (see [0026]).  Popp discloses the tungsten catalyst impregnated on the support from 1 to 10% by weight (see [0032]).  Popp discloses the silica support comprising amorphous silica (see [0029]).  Popp discloses the catalyst with optional addition of alumina (see [0028]). Popp further discloses that alumina is a refractory metal oxide (see [0028]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a catalyst as disclosed by Spamer, Johnson, and Chauvin where the silica support further comprises alumina to improve the heat resistance of the catalyst since alumina is a refractory metal oxide.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        1/3/2022



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738